 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                          UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13     GREGORY A. AUSTIN,                                Case No. 1:20-cv-00180-NONE-SKO
14                        Plaintiff,
                                                         ORDER TRANSFERRING CASE
15            v.
16
       STATE OF CALIFORNIA, SAN
17
       FRANCISCO SUPERIOR COURT, et al.,
18
                      Defendants.
19     _____________________________________/

20
            On February 3, 2020, Plaintiff Gregory A. Austin, proceeding pro se, filed a complaint
21
     against Defendants “State of California, San Francisco Superior Court,” and six judges of the San
22
     Francisco Superior Court, along with an application to proceed in forma pauperis. (Docs. 1, 2.)
23
     The complaint purports to petition for a writ of habeas corpus under 28 U.S.C. § 2254, but alleges
24
     claims related to a civil restraining order entered in “divorce proceedings” and does not allege that
25
     Plaintiff is incarcerated, on probation, or on parole, and thus it appears the case is properly
26
     designated as a regular civil action. (See generally Doc. 1.)
27

28
 1            The federal venue statute requires that a civil action, other than one based on diversity
 2 jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

 3 defendants are residents of the State in which the district is located; (2) a judicial district in which a

 4 substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of

 5 property that is the subject of the action is situated; or (3) if there is no district in which an action

 6 may otherwise be brought as provided in this section, any judicial district in which any defendant is

 7 subject to the court's personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 8            Plaintiff resides within this judicial district,1 but is not in custody, and none of the Defendants
 9 reside in this district.2 In addition, the claims in the complaint arose in connection with family court

10 proceedings in San Francisco Superior Court, (see Doc. 1 at 1), which is located in the San Francisco

11 Division of the Northern District of California. Therefore, Plaintiff’s suit should have been filed in

12 the United States District Court for the Northern District of California, San Francisco Division. In

13 the interest of justice, a federal court may transfer a complaint filed in the wrong district to the

14 correct district. See 28 U.S.C. § 1406(a); Park v. Dole Fresh Vegetables, Inc., 964 F. Supp. 2d 1088,

15 1092–93 (N.D. Cal. 2013).

16            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States
17 District Court for the Northern District of California, San Francisco Division.3

18
     IT IS SO ORDERED.
19

20 Dated:        February 5, 2020                                              /s/   Sheila K. Oberto                    .
21                                                                UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27   1
      Plaintiff lists his address as 824 E. Swift, Fresno, California 93704. (See Doc. 1 at 1.)
     2
28    Each of the Defendants are in San Francisco, California. (See Doc. 1 at 1.)
     3 In view of the transfer, this Court has not ruled on Plaintiff’s request to proceed in forma pauperis (Doc. 2).

                                                                 2
